IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-41257
                          Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

FRANCISCO CARRACCIOLI-AGUILERA,
also known as Francisco Ortiz-Aguilera

                                              Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. M-98-CR-216-1
                          - - - - - - - - - -

                            August 25, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Francisco

Carraccioli-Aguilera has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).       Carraccioli has filed a

response.    Our independent review of the brief, the record, and

Carraccioli’s response discloses no nonfrivolous issue.

Accordingly, counsel’s motion to withdraw is GRANTED.       Counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.